NO. 12-10-00031-CR

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

LAWRENCE SUNDERLAND,                             '            APPEAL FROM THE THIRD
APPELLANT

V.                                               '            JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                         '            ANDERSON COUNTY, TEXAS


                                  MEMORANDUM OPINION
                                      PER CURIAM
       Lawrence Sunderland appeals his conviction for possession of a deadly weapon in a penal
institution. Appellant’s counsel has filed a brief asserting compliance with Anders v. California,
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969). We dismiss the appeal.


                                          BACKGROUND
       Appellant was an inmate in a Texas prison. He refused an order to move from one cell to
another. A supervisor arrived, and Appellant told him he would not move because did not wish to
be housed with an inmate of a different race. After checking the details of the anticipated transfer,
the supervisor told Appellant that he would be in a single person cell. In other words, he told
Appellant that he would not have a cellmate. Appellant still refused to leave his cell and
brandished an improvised knife. Eventually, the supervisor was able to persuade Appellant to
relinquish the knife. During an investigation, Appellant admitted that he had fabricated the
weapon because he did not wish to be housed with an inmate of another race.



                                                 1
         An Anderson County grand jury indicted Appellant for the felony offense of possession of
a deadly weapon in a penal institution.1 The offense is a third degree felony, but the grand jury
also alleged that Appellant had a prior felony conviction, which elevated the punishment range to
that of a second degree felony.2 Appellant testified at his trial, and admitted that he possessed the
improvised weapon. The jury found him guilty, found the sentencing enhancement to be true, and
assessed punishment at imprisonment for seven years. This appeal followed.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant=s counsel has filed a brief in compliance with Anders and Gainous. Counsel
states that she has diligently reviewed the appellate record and that she is well acquainted with the
facts of this case. In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978), counsel=s brief presents a thorough chronological summary of the procedural
history of the case and further states that counsel is unable to present any arguable issues for
appeal.3 See Anders, 386 U.S. at 745, 87 S. Ct. at 1400; see also Penson v. Ohio, 488 U.S. 75, 80,
109 S. Ct. 346, 350, 102 L. Ed. 2d 300 (1988). We have likewise reviewed the record for
reversible error and have found none.


                                                   CONCLUSION
         As required, Appellant’s counsel has moved for leave to withdraw. See In re Schulman,
252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). We are in agreement with Appellant’s counsel that the appeal
is wholly frivolous. Accordingly, counsel’s motion for leave to withdraw is hereby granted, and
we dismiss this appeal. See In re Schulman, 252 S.W.3d at 408-09 (“After the completion of
these four steps, the court of appeals will either agree that the appeal is wholly frivolous, grant the
attorney=s motion to withdraw, and dismiss the appeal, or it will determine that there may be
plausible grounds for appeal.”).
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the
         1
             See TEX. PENAL CODE ANN. § 46.10 (Vernon 2003).
         2
             See TEX. PENAL CODE ANN. § 12.42(a)(3) (Vernon Supp. 2010).
         3
          Counsel for Appellant has certified that she provided Appellant with a copy of this brief. Appellant was
given time to file his own brief in this cause. The time for filing such a brief has expired, and we have received no pro
se brief.

                                                           2
opinion and judgment to Appellant and advise him of his right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of this case by the Texas Court of Criminal Appeals, he must either
retain an attorney to file a petition for discretionary review or he must file a pro se petition for
discretionary review. See In re Schulman, 252 S.W.3d at 408 n.22.                  Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing that was overruled by this court. See TEX. R. APP. P. 68.2. Any
petition for discretionary review must be filed with this court, after which it will be forwarded to
the Texas Court of Criminal Appeals along with the rest of the filings in this case. See TEX. R.
APP. P. 68.3. Any petition for discretionary review should comply with the requirements of Rule
68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4; In re Schulman, 252
S.W.3d at 408 n.22.
Opinion delivered January 31, 2011.
Panel consisted of Worthen, C.J., Griffith, J, and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           3